—Proceeding pursuant to CPLR article 78 to review a determination by the respondent board of education, made on January 3, 1977, after a hearing, which directed the infant petitioner’s expulsion from high school. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The determination is supported by substantial evidence and the penalty of expulsion is not unreasonable or excessive on this record. Petitioners’ remaining contentions lack merit. Hopkins, J. P., Margett, Damiani and O’Connor, JJ., concur.